Exhibit 99.1 BIMINI CAPITAL MANAGEMENT ANNOUNCES SECOND QUARTER 2012 RESULTS · Second Quarter net loss of $0.2 Million · Book Value per Share of $0.59 · MBS Portfolio Remains 100% Invested in Agency MBS · Company to Discuss Results on Tuesday, August 14, 2012, at 1:00 PM ET VERO BEACH, Fla. (August 13, 2012) - Bimini Capital Management, Inc. (OTCBB:BMNM) ("Bimini Capital" or the "Company"), a real estate investment trust ("REIT"), today announced results of operations for the three month period ended June 30, 2012.The Company reported a net loss of $0.2 million for the three month period ended June 30, 2012, compared with a net income of $2.2million for three month period ended June 30, 2011. Details of Second Quarter 2012 Results of Operations The Company's second quarter net loss of $0.2 million included net interest income of $1.0 million, net loss on trading securities of $1.5 million (which includes non-cash portfolio mark-to-market losses, realized gains on securities sold and losses on funding hedges), audit, legal and other professional fees of $0.3 million, compensation and related benefits of $0.4 million, and other operating, general and administrative expenses of $0.4 million. During the second quarter, the Company sold mortgage-backed securities (MBS) with a market value at the time of sale of $114.2 million, resulting in realized of gains of $0.2 million (based on security prices from March 31, 2012).The remaining net loss on trading securities was due to fair value adjustments for the period. Details of the MBS Portfolio Performance The Company allocates capital to two MBS sub-portfolios, the pass-through MBS portfolio (“PT MBS”), and the structured MBS portfolio, consisting of interest only (“IO”) and inverse interest-only (“IIO”) securities.The PT MBS sub-portfolio is encumbered under repurchase agreement funding, while the structured MBS sub-portfolio is not.As a result of being encumbered, the PT MBS sub-portfolio requires the Company to maintain cash balances to meet price and/or prepayment related margin calls from lenders.As of March 31, 2012, approximately 43% of the Company’s investable capital (which consists of equity in pledged PT MBS, available cash and unencumbered assets) were deployed in the PT MBS portfolio.At June 30, 2012, the allocation of capital to the PT MBS was nominally lower at approximately 42%.The relative allocation of capital between the structured MBS sub-portfolio and the PT MBS sub-portfolio did not change materially, and the $10 million decline in the combined portfolio mirrored the $0.9 million decline in the PT MBS sub-portfolio, reflecting the effect of leverage in the PT sub-portfolio. The tables below detail the changes to the respective sub-portfolios during the quarter, as well as the returns generated by each.During the second quarter, purchases of $106.0 million combined with net of sales of $114.2 million and pay-downs of $2.4million reduced the PT MBS portfolio by approximately $10.0 million.The capital allocated to the PT portfolio decreased approximately $0.7 million during the three months ended June 30, 2012. Capital allocated to the structured MBS portfolio increased slightly by $0.3 million. The market was impacted by progressively lower mortgage rates as US Treasury benchmark rates decreased in response to poor economic data.The Mortgage Bankers Association (“MBA”) refinance index rose from approximately 3,600 in late March to almost 5,000 for the week of June 22nd.The result was slightly higher PT prices, but structured security price declines were over 10%. The MBA refinance index has approached 5,500 since June 30, 2012, although economic data has improved modestly and benchmark US Treasury rates have risen off the lows reached on July 24, 2012.The impact of HARP related refinancing has been evident, although the most significant increases observed have been with 2010 and 2011 production mortgages with coupons in the 3.5% to 4.5% range, not the HARP eligible cohorts. Portfolio Activity for the Quarter Structured Security Portfolio Pass-Through Interest Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Market Value - March 31, 2012 $ Securities Purchased - Securities Sold ) - - - ) Gainon Sale - - - Return on Investment n/a ) Pay-downs ) n/a n/a n/a ) Premium Lost Due to Pay-downs ) n/a n/a n/a ) Mark-to-Market ) Market Value - June 30, 2012 $ The table below presents the return on invested capital for each sub-portfolio for the three month period ended June 30, 2012.The return on invested capital in the PT MBS portfolio was approximately 11.4% for the quarter.The return on invested capital for the structured MBS portfolio was approximately (11.1%).The return was impacted by negative mark-to-market adjustments and lower realized yields, particularly in the IO sub-portfolio.The combined portfolio generated a return on invested capital of approximately (1.2%). Return on Invested Capital Structured Security Portfolio Pass-Through Interest Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Capital Allocation - March 31, 2012* $ Market Value - March 31, 2012 $ Repurchase Agreement Obligations $ $
